United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2514
                                    ___________

Martin Santana Almaraz,                  *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Harrah’s Casino and Hotel,               *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: January 26, 2001
                               Filed: February 1, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Martin Almaraz appeals from the district court’s1 dismissal of his employment
discrimination complaint for failure to serve defendant. Having carefully reviewed the
record, we conclude the district court did not abuse its discretion.

      Accordingly, we affirm the judgment of the district court except we modify the
dismissal to be without prejudice. See 8th Cir. R. 47B; Fed. R. Civ. P. 4(m) (if service


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
is not made within 120 days, the court, after notice to plaintiff, shall dismiss action
without prejudice or direct that service be effected within specified time); Bullock v.
United States, 160 F.3d 441, 442 (8th Cir. 1998) (per curiam).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-